FILED
                                                                             February 9, 2017
No. 15-1223 – Coffman et al v. Nicholas County Commission et al                  released at 3:00 p.m.
                                                                               RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
WORKMAN, J., concurring:                                                          OF WEST VIRGINIA




              I concur in the majority’s affirm of the circuit court’s grant of summary

judgment on behalf of respondents and agree that the annexation by minor boundary

adjustment was proper. I write separately, however, to underscore that the crux of

petitioners’ grievance appears to be, not with the annexation, but with the purported use

of the subject property. Given the state of record, it would appear that petitioners have

residual opportunities to challenge the use of the property, to whatever extent such issues

are properly presented below and/or become ripe for adjudication.



              As discussed by the majority, the subject property appears to not be

properly zoned, as yet, for the operation of the “salvage yard” at issue. Moreover, the

circuit court’s order did not address the issues of statutory exceptions to licensing

requirements, the interplay of the City of Summersville ordinance, and public nuisance.

These matters were held in abeyance and the only issue presented to this Court pertains to

the annexation by minor boundary adjustment, which was made fully and finally

appealable by the circuit court’s order. The circuit court’s order suggests that significant

factual development remains as to matters not encompassed within this appeal and which

appear to more squarely vindicate petitioners’ grievances.



              Accordingly, for the reasons set forth hereinabove, I respectfully concur.


                                             1